Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 6, 2022

                                      No. 04-22-00090-CV

                                    Jose M. GONZALEZ, Jr.,
                                            Appellant

                                                 v.

                  OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                   Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-25068
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
        On February 15, 2022, appellant filed his notice of appeal. On March 31, 2022, the court
reporter responsible for preparing the reporter’s record in this appeal filed a notification of late
record, stating that appellant has failed: (1) to request in writing that she prepare the reporter’s
record; and (2) to pay or make arrangements to pay the fee for preparing the reporter’s record.
See TEX. R. APP. P. 34.6(b)(1) (explaining the request to the court reporter must designate the
exhibits and the portions of the proceedings to be included in the reporter’s record); id. 35.3(b)
(stating the court reporter is responsible for preparing and filing the reporter’s record if (1) the
notice of appeal has been filed, (2) appellant has requested the reporter’s record be prepared, and
(3) appellant has paid the fee for preparation of the record, has made arrangements to pay the fee,
or is entitled to appeal without paying the fee).

         We therefore ORDER appellant to file written proof to this court on or before April 21,
2022, that he has requested the official court reporter to prepare the reporter’s record in
compliance with Texas Rule of Appellate Procedure 34.6 and has filed a copy of the request with
the trial court clerk. See TEX. R. APP. P. 34.6(b).

        We further ORDER appellant to provide written proof to this court on or before April 21,
2022, that either: (1) the reporter’s fee has been paid or arrangements have been made to pay the
reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s fee.
        If appellant fails to respond within the time provided, we will set a due date for
appellant’s brief, and the court will only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).

       It is so ORDERED on April 6, 2022.

                                                              PER CURIAM


       ATTESTED TO: ________________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT